Citation Nr: 1822715	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-04 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES


1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral knee condition.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a perforated left eardrum.

3.  Entitlement to service connection for a bilateral knee condition. 

4.  Entitlement to service connection for residuals of a perforated left eardrum. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

Joseph Montanye, Associate Counsel 


INTRODUCTION

The Veteran had active service from January 1966 to November 1980. He also served in the Reserve.

This matter arises before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The case was certified by the San Diego, California RO.

In a January 2014 rating decision the evaluation assigned for residuals of a right ankle medial lateral ligament strain was increased to 10 percent.  A statement of the case was issued later that month stating that this was award was a partial grant on appeal.  The Veteran's VA Form 9, however, specifically limited the appeal to the claims pertaining to the left ear drum perforation, bilateral knee disorders, and hearing loss.  There was no mention of his increased rating decision for the ankle.  As the Veteran did not perfect a timely appeal to the rating assigned the residuals of a right ankle medial lateral ligament strain, the Board does not have jurisdiction over this issue. 38 U.S.C. § 7105 (2012).

In light of the appellant's October 2016 testimony, however, the Board finds that a new claim of entitlement to an increased rating for residuals of a right ankle medial lateral ligament strain has been raised.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this new claim, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The issues of entitlement to service connection for a bilateral knee disability and for residuals of a perforated left ear drum are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1.  In a November 1999 rating decision VA denied entitlement to service connection for a bilateral knee disability and residuals of a perforated left eardrum.

2.  As the Veteran did not perfect a timely appeal to the November 1999 rating decision it is final.

3.  The evidence received since the November 1999 rating decision was not previously of record, it is not cumulative of other evidence of record, and it raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral knee disorder.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for residuals of a perforated left ear drum.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017)


Laws and regulation 

Generally, a claim which has been denied in an unappealed rating decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104 (b), 7105(c) (2012).  An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347 (2000).  In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. 

Regardless of the AOJ's actions, given the previous unappealed denial of the claim on appeal, the Board has a legal duty under 38 U.S.C. §§ 5108, 7104 (2012) to address whether new and material evidence has been received to reopen a claim for service connection.  This matter goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996). 

Perforated left eardrum

Review of the file shows the previous denial of entitlement to service connection for a perforated left ear drum was based on a determination that the evidence failed to show a perforated left eardrum either occurred in or was caused by service.  The Veteran did not perfect his appeal of the November 1999 decision, accordingly, the determination is final.  38 C.F.R. §§ 3.156 (b), 20.1103 (2017). 

The evidence received since this decision includes evidence suggesting left ear issues due to a rapid change in pressure while in service and a note from May 17, 1976 that seems to indicate perforation of the left eardrum.  The Veteran also testified before the undersigned during a travel Board hearing as to why service connection was warranted.

Because this claim was previously denied due to a lack of in-service evidence and there now is evidence of an inservice perforation of the left tympanic membrane, this evidence is sufficient to reopen the previously-denied claim.  The foregoing evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim. 

Therefore, this evidence is new and material, and reopening of the claim is in order.  Shade.
 
Bilateral knee condition

Review of the file shows the previous denial of entitlement to service connection for a bilateral knee condition was based on a determination that the evidence failed to show a bilateral knee injury either occurred in or was caused by service.  The Veteran did not perfect his appeal of the November 1999 decision, accordingly, the determination is final.  38 C.F.R. § 20.1103. 

The medical records that indicate a positive McMurry test for his knees while in service.  The Veteran has since testified that the nature of his job often caused knee instability and that a flight surgeon had told him as much.  In light of this testimony the record is sufficient to reopen the previously-denied claim.  The foregoing evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim. 

Therefore, this evidence is new and material, and reopening of the claim is in order.  Shade.


ORDER

New and material evidence has been presented to reopen the claim of entitlement to service connection for a bilateral knee disability. 

New and material evidence has been presented to reopen the claim of entitlement to service connection for residuals of a perforated left eardrum. 


REMAND

The Board is of the opinion that additional development is required before the Veteran's claims are decided.

The Veteran contends that service connection is warranted for a bilateral knee disability, and for residuals of a perforated left ear drum, as related to injuries that occurred in service while performing his duties in his aircraft.  Testimony by the Veteran related that he frequently struck both knees while working in the cargo areas of aircraft and that he has had occasional knee stiffness since.  Service medical records also indicate that there is evidence of a small perforation in the left tympanic membrane in May 1976.  According to report of medical examination from June 1992, the Veteran also had a positive McMurry test related to both knees. 

The Veteran has not been afforded an examination of his knees or of his left ear.  On remand, VA examinations and medical opinions regarding the etiology of his claimed disabilities should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment records; and, with appropriate authorization from the Veteran, any additional outstanding private treatment records identified by him as pertinent to his claims.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  Appropriate efforts must be taken to obtain copies of any outstanding reserve service treatment records.  This includes contacting the California Adjutant General's Office in an attempt to secure any service treatment records that may be held by that office which pertain to the appellant's reserve service from December 1980 to April 1997.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  Thereafter, schedule the Veteran for a VA examination which addresses the nature and etiology of any knee disability.  The appellant's VBMS and Virtual VA files must be provided to the examiner for review.  All indicated studies and tests should be performed.  

Following the examination and a review of the record the examiner is opine whether it is at least as likely as not (50 percent probability or more) that any diagnosed knee disability is related to the Veteran's service.  A complete and fully explanatory rationale must be provided for any and all opinions expressed.  If the examiner finds that the requested opinion cannot be rendered without resorting to speculation, he/she should so state, and should indicate whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given the state of medical science and the known facts) or by a deficiency in the record (i.e., additional facts are required), or that the examiner does not have the necessary knowledge or training.

4.  After completing above directives one and two schedule the Veteran for an appropriate VA medical examination to determine the nature and etiology of any residual disability due to a perforated left eardrum.  The examiner must review the VBMS and Virtual VA files and conduct all necessary testing.  The requested determinations should also take into consideration the Veteran's reported medical history.  All opinions must be supported by a detailed rationale.

Examine the Veteran for scaring on the left eardrum which would indicate a pervious perforation.  If such scaring is found, the examiner is to opine whether it is at least as likely as not (a probability of 50 percent or greater) that the disorder was incurred in or caused by his active military service.  In forming an opinion, the examiner is to consider the Veteran's testimony and the medical records which detail left ear problems from air pressure changes.

A complete and fully explanatory rationale must be provided for any and all opinions expressed.  If the neurologist  finds that the requested opinion cannot be rendered without resorting to speculation, she should so state, and should indicate whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given the state of medical science and the known facts) or by a deficiency in the record (i.e., additional facts are required), or that the neurologist does not have the necessary knowledge or training.

5.  After completing the above actions, and any other indicated development, the claims must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


